Citation Nr: 0840222	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-13 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has basic eligibility for VA 
Dependency and Indemnity Compensation (DIC) benefits.  

2.  Whether the appellant has basic eligibility for 
nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
nonservice-connected death pension because the veteran did 
not have the requisite service to qualify for such benefits.  

This issue of entitlement to DIC was added to the Statement 
of the Case (SOC), issued in January 2007.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, which is recognizable as service in the Armed 
Forces of the United States; the documents submitted by the 
appellant show no such service, and there is no indication 
that any such evidence exists.  


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA DIC 
benefits, based upon qualifying service by the appellant's 
late husband, have not been met.  38 U.S.C.A. §§ 101, 107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.5, 3.40, 3.41, 
3.203 (2008).

2.  The requirements of basic eligibility for VA nonservice-
connected death pension benefits, based on qualifying service 
by the appellant's late husband, have not been met.  38 
U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.3, 3.40, 3.41, 3.203 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant claims entitlement to VA DIC benefits and/or 
nonservice-connected death pension based on late husband's 
death in October 2005, with alleged service as a member of 
the U.S. Armed Forces in the Far East (USAFFE) between 1941 
and 1946.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation.  

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997).  The service 
department's findings are binding and conclusive upon VA.  VA 
does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department does 
not verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions:  (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

The claims file includes various documents submitted by the 
appellant in an attempt to show that her late husband's 
military service included the requisite service in the armed 
forces of the United States for VA purposes.  For example, 
the appellant submitted a copy of her late husband's U.S. 
Certificate of Naturalization, and a copy of an affidavit for 
Philippine Army Personnel dated January 1946.  

In January 2007, the RO attempted to verify the claimed 
service of the appellant's late husband with the National 
Personnel Records Center (NPRC).  In a February 2007 
response, the NPRC indicated that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army including the recognized guerrillas, in the 
service of the United States Armed Forces.  

In light of the NPRC's findings, the appellant's claim is 
without merit.  Based upon the provisions of 38 C.F.R. § 
3.203, none of the documents submitted by the appellant 
constitutes valid evidence of service, because none of those 
documents were issued by a United States military service 
department.  The appellant's late husband had no qualifying 
service in the United States Armed Forces, and as such, he is 
not a "veteran" for VA benefits purposes.  

Based upon the foregoing, the appellant is not eligible for 
DIC benefits or nonservice-connected death pension under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The regulations governing VA's duties to notify and assist 
claimants are not applicable to the present claims, as it is 
a question of law as to whether the appellant's late 
husband's service qualifies as active service for VA 
benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  

That notwithstanding, the RO sent a letter to the appellant 
in January 2007 that explained what types of documents the 
complainant could submit to verify the alleged service of the 
appellant's late husband.  The appellant responded to that 
request by submitting duplicative evidence that had already 
been considered by the RO.  


ORDER

Basic eligibility for VA DIC benefits is denied.

Basic eligibility for VA nonservice-connected death pension 
benefits is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


